575 So. 2d 1191 (1991)
Ex parte State of Alabama.
(Re Thomas Douglas ARTHUR
v.
STATE).
1900220.
Supreme Court of Alabama.
February 22, 1991.
Don Siegelman, Atty. Gen., and Andy S. Poole and William D. Little, Asst. Attys. Gen., for petitioner.
William Hovater, Tuscumbia, and H. Alan Gargis, Muscle Shoals, for respondent.
Prior report: Ala.Cr.App., 575 So. 2d 1165.
PER CURIAM.
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES, ADAMS and INGRAM, JJ., concur.
HOUSTON, STEAGALL and KENNEDY, JJ., dissent.
HOUSTON, Justice (dissenting).
I think that this case is distinguishable from Arizona v. Roberson, 486 U.S. 675, 108 S. Ct. 2093, 100 L. Ed. 2d 704 (1988). I would reverse the judgment and remand the cause to the Court of Criminal Appeals.
STEAGALL, J., concurs.